Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 1 of 21

ACAD E2 VISTRICF Ry

AO FILED —~£07
KS %
Vay

(S/ —_

\ , ] é 020

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MARK SIRRIS, 18-CV-1087-MJR
DECISION AND ORDER
Plaintiff,
-\V-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States
Magistrate Judge conduct all proceedings in this case. (Dkt. No. 21)

Plaintiff Mark Sirris (“plaintiff”) brings this action pursuant to 42 U.S.C. §§405(g)
and 1383(c)(3) seeking judicial review of the final decision of the Commissioner of Social
Security (“Commissioner” or “defendant”) denying his application for Supplemental
Security Income (“SSI”) under the Social Security Act (the “Act”). Both parties have
moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil
Procedure. For the following reasons, plaintiffs motion (Dkt. No. 15) is denied and
defendant's motion (Dkt. No. 18) is granted.

BACKGROUND"

Plaintiff filed for SSI on March 18, 2014, alleging disability beginning November 1,

2013, due to depression, anxiety, degenerative disc disease, limited use of his left hand,

joint stiffness, and foot pain. (Tr. 19, 58, 109-17, 135, 336, 338)? His claim was initially

 

‘ The Court presumes the parties’ familiarity with plaintiffs medical history, which is summarized in the
moving papers. The Court has reviewed the medical record, but cites only the portions of it that are relevant
to the instant decision.

? References to “Tr.” are to the administrative record in this case. (Dkt. No. 7)

 

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 2 of 21

denied, and plaintiff then appeared and testified at an administrative hearing on February
6,2015. (Tr. 19, 34-56, 58-75) Administrative Law Judge (“ALJ”) William Weir issued an
unfavorable decision on April 10, 2015. (Tr. 16-29) The Appeals Council subsequently
denied review on September 23, 2015. (Tr. 1-5) Plaintiff filed a complaint with this Court
on November 20, 2015, after which the Court remanded plaintiff's case to the agency for
further analysis of the medical evidence. (Tr. 397-434)

Following remand, a hearing was held February 5, 2018 before ALJ Weir, at which
plaintiff, his counsel, and a vocational expert appeared and testified. (Tr. 336, 356-96)
On February 28, 2018, the ALJ again issued an unfavorable decision. (Tr. 333-48) The
Appeals Council declined to review the ALJ’s decision on August 10, 2018. (Tr. 321-26)
This action followed. (Dkt. No. 1)

The issue before the Court is whether there was substantial evidence to support
the AL.J’s decision that plaintiff was not under a disability as defined by the Act.

DISCUSSION

I. Scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and citation omitted). “The substantial evidence test applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.

Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 3 of 21

rests on adequate findings supported by evidence having rational! probative force,” the
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barmhart,
312 F.3d 578, 586 (2d Cir. 2002). Thus, the Court's task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that “[ijt is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[glenuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner's decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner's factual
conclusions must be applied to the correct legal standard. Kohler v. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

If. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the

claimant disabled “only if his physical or mental impairment or impairments are of such
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 4 of 21

severity that he is not only unable to-do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardless of whether such work exists in the
immediate area in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” /d. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and. . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker,
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” fd. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his. or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” Id. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardiess of any other factors or considerations. /d. Third, if the claimant

does have a severe impairment, the Commissioner asks two additional questions: first,
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 5 of 21

whether that severe impairment meets the Act’s duration requirement, and second,
whether the. severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. /d. §404.1520(d). If the
claimant satisfies. both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

lf the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence’ in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
Id. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “compare[s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” Id. §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. /d. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” fd. §404.1520(g)(1). If the claimant can. adjust to other work, he or she is not
disabled. /d. lf, however, the claimant cannot adjust to other work, he or she is disabled

within the meaning of the Act. /d.

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 6 of 21

The burden through steps one through four described above rests on the claimant.
If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

Hl. The ALJ's Decision

The ALJ followed the required five-step analysis for evaluating plaintiffs claim.
Under step one, the ALJ found that plaintiff did not engage in substantial gainful activity
since the application date of March 18,2014. (Tr. 338) At step two, the ALJ found that
plaintiff had severe impairments of mood disorder, generalized anxiety disorder, and
degenerative disc disease of the lumbar and cervical spine; and the nonsevere
impairment of status-post amputation of left middle finger. (/d.) At step three, the ALJ
determined that plaintiff did not have an impairment or combination of impairments that
meets or medically equals the severity of one of the listed impairments. (Tr. 339) Before
proceeding to step four, the ALJ found that plaintiff had the RFC to perform light work,*
except limited to simple repetitive one and two step tasks, no complex work; can
incidentally reach overhead; occasionally crawl, bend, crouch, stoop, and kneel:
incidental public and occasional co-worker and supervisory contact, and no more than
one change in the workplace or general task day. (Tr. 340)

Proceeding to step four, the ALJ found that plaintiff was unable to perform his past

relevant work as a contractor. (Tr. 347) Proceeding io step five, and after considering

 

+ "Light work involves lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
weighing up to 10 pounds. Even though the weight lifted may be very little, a job is in this category when it
requires a good deai of walking or standing, or when it involves sitting most of the time with some pushing
and pulling of arm or leg controls. To be considered capable of performing a full or wide range of light work,
you must have the ability to do substantially all of these activities. If someone can do light work, we
determine that he or she can also do sedentary work, unless there are additional limiting factors such as
loss of fine dexterity or inability to sit for long periods of time.” See 20 C.F.R. § 404.1567(b).

6
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 7 of 21

testimony from a vocational expert, in addition to plaintiffs age, work experience and
RFC, the ALJ found that there were other jobs that exist in significant numbers in the
national economy that plaintiff could perform, such as injection molder and small products
assembly. (Tr. 347-48) Accordingly, the ALJ found that plaintiff had not been under a
disability within the meaning of the Act. (Tr. 348)

IV. Plaintiff's Challenges

Plaintiff argues that the ALJ’s decision was unsupported by substantial evidence
because: (1) the ALJ selectively read the opinion evidence, relied on his own lay opinion,
and failed to close gaps in the record; and (2) the record contradicts the assessed RFC
for light work with exceptions. (See Dkt. No. 15-1 at 2, 13-30)4

A. Opinion Evidence

It is the ALJ’s role to resolve conflicts in the record medical evidence. See Veino,
312 F.3d at 588; see also Pope v. Barnhart, 57 Fed. Appx. 897, 899 (2d Cir. Feb. 24,
2003) (summary order; “[aJn ALJ has an independent duty to resolve ambiguities and
inconsistencies . . . [but] where the inconsistencies do not appear resolvable, the ALJ
may decide based on the available evidence”). An ALJ may properly discount the opinion
of a treating or examining physician when the opinion is internally inconsistent or
inconsistent with other evidence. See Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir.
2004); see also Domm v. Colvin, 579 Fed. Appx. 27, 28 (2d Cir. Sept. 23, 2014) (summary

order); Micheli v. Astrue, 501 Fed. Appx. 26, 28-29 (2d Cir. Oct. 25, 2012) (summary

 

“ The Local Rules of Civil Procedure for this District provide a 30-page limit on opening briefs in Social
Security cases. See Loc. R. Civ. P. 5.5(d)(4). Plaintiff's opening brief'is 30 pages and contains 42
footnotes, many of which span half of.a page in length. Plaintiffs excessive use of footnotes therefore
Violates the Local Rules. See Loc. R. Civ. P. 10(a)(3) (“extensive footnotes... may not be used to
circumvent page limitations”). Counsel is again reminded to comply with the Local Rules in future briefs.

See Cheverez v. Comm'r of Soc. Sec., No. 18-CV-0711, 2020 WL 561036, at *2, n.1 (W.D.N.Y. Feb. 5,
2020}.

7

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 8 of 21

order); see also Burguess v. Berryhill, No. 17-CV-6204, 2018 WL 3569933, at *4
(W.D.NLY. July 25, 2018).

Generally, when assessing a plaintiffs RFC, “[aJn ALJ must rely on the medical
findings contained within the record and cannot make his own diagnosis without
substantial medical evidence to support his opinion.” Goldthrite v. Astrue, 535 F. Supp.
2d. 329, 339 (W.D.N.Y. 2008). However, when the medical evidence shows only minor
impairments, “an ALJ permissibly can render a common-sense judgment about functional
capacity even without a physician's assessment.” Wilson v. Colvin, 13-C\V-6286, 2015
WL 1003933, *21 (W.D.N.Y. Mar. 6, 2015); see also Matta v. Asirue, 508 Fed. Appx. 53,
96 (2d Cir. 2013) (“Although the ALJ's conclusion may not perfectly correspond with any
of the opinions of medical sources cited in his decision, he was entitled to weigh all of the
evidence available to make an RFC finding that was consistent with the record as a
whole.”).

In this case, the ALJ evaluated the following opinion evidence:

On June 26, 2014, Samuel Balderman, M.D., performed a consultative orthopedic
examination of Plaintiff. (Tr. 229-33) Plaintiff lost part of the middle finger in his left hand
in an accident 15 years prior to the examination. (Tr. 229) He used marijuana daily. (Tr.
229, 231) Dr. Balderman observed that Plaintiff walked and stood normally, and plaintiff
was able to squat the full range. (Tr. 230) Plaintiff was able to walk on his heels and
toes, rise from a chair, and climb on and off the examination table without difficulty. (Tr.
230) He had normal muscle strength and range of motion in his neck, shoulders, elbows,
forearms, wrists, fingers, hips, knees, and ankles. (Tr. 230) He had reduced flexion, but

otherwise normal range of motion, in his lower back. (Tr. 230) Straight leg raising was

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 9 of 21

negative. (Tr. 230) Plaintiff had mildly reduced grip strength in his left hand but normal
grip strength in his right hand. (Tr. 230) His hand and finger dexterity was intact. (Tr.
230) X-rays of Plaintiffs lumbar spine showed old compression fractures at T11 and L1,
but no dise space narrowing. (Tr. 231, 233) Dr. Balderman said that Plaintiff had mild
left-hand limitations in repetitive gross motor activities, but no other physical limitations.
(Tr. 231) The ALJ gave this opinion little weight insofar the assessment of mild limitation
of the left hand for repetitive gross motor function was inconsistent with the medical record
and hearing testimony. (Tr. 346)

On December 11, 2015, plaintiff underwent a consultative examination with Dr.
Donna Miller. (Tr. 763) Plaintiff walked and stood normally, and he was able to squat the
full range. (Tr. 767) He was able to walk on his heels and toes, rise from a chair, and
climb on and off the examination table without difficulty. (Tr. 767) He had normal muscle
strength and range of motion in his shoulders, elbows, forearms, wrists, fingers, hips,
knees, and ankles. (Tr. 768) He had reduced range of motion in his back and neck, but
straight leg raising was negative. (Tr. 768). Plaintiff declined to demonstrate his abilities
to zip, tie, button, and Velcro, but did not request assistance to get dressed or undressed.
(Tr. 768) Dr. Miller diagnosed neck and mid-back pain, and she opined that plaintiff had
mild to moderate limitations in heavy lifting, bending, carrying, reaching, pushing, and
pulling. (Tr. 768) The ALJ afforded this opinion “great weight" because it was based on
an examination and program knowledge. Additionally, the ALJ observed that plaintiff
testified that he had no problems with tying his shoes and buttoning. (Tr. 346)

In June 2014, Janine Ippolito, Psy.D., performed a consultative psychological

evaluation of Plaintiff. (Tr. 224-28) Plaintiff said that he had struggled with depression

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 10 of 21

since childhood, and his symptoms had worsened because he was under financial stress.
(Tr. 224-25) His daily activities included cooking, cleaning, household chores, caring for
his cat, washing laundry, shopping for groceries, watching television, using public
‘transportation, and performing personal care. (Tr. 226-27) He was able to interact with
his neighbors and sisters, and his hobbies included swimming, gardening, walking,
playing tennis, and going to'the park. (Tr. 226) Plaintiff used marijuana daily. (Tr. 225)

Dr. Ippolito observed that Plaintiff had neutral mood, dull affect, fluent and clear
speech, coherent and goal-directed thought processes, intact attention and
concentration, intact memory, average intellectual functioning, and fair insight and
judgment. (Tr. 225-26) Dr. Ippolito diagnosed depression and a marijuana use disorder,
and she opined that plaintiff had no limitations in his abilities to follow and understand
simple instructions, perform simple tasks independently, maintain attention and
concentration, maintain a regular schedule, learn new tasks, perform complex tasks
independently, make appropriate decisions, and relate adequately with others. (Tr. 227)
Additionally, plaintiff had mild to moderate limitations in his ability to appropriately deal
with stress. (Tr. 227) The ALJ afforded this opinion some weight, rejecting the portion of
the opinion finding that plaintiff was capable of performing complex tasks as inconsistent
with the medical evidence and in conflict with the RFC. (Tr. 346)

In December 2015, Dr. Ippolito performed a second consultative psychological
evaluation of Plaintiff. (Tr. 760-64) Plaintiff reported anxiety and nervousness related to
financial stress, debt, and danger of losing his home. (Tr. 761) His daily activities
included cooking, cleaning, caring for his cat, washing laundry, shopping for groceries,

watching television, reading, using public transportation, socializing with friends, and

10

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 11 of 21

performing personal care. (Tr. 762-63) Dr. Ippolito observed that plaintiff had irritable
mood and affect, fluent and clear speech, coherent and goal-directed thought processes,
mildly impaired attention and concentration, impaired memory, average intellectual
functioning, and fair insight and judgment. (Tr. 761-62) Dr. Ippolito diagnosed
depression, and she opined that plaintiff had no limitations in his abilities to follow and
understand simple instructions, perform simple tasks, maintain attention and
concentration, maintain a regular schedule, learn new tasks, perform complex tasks, and
make appropriate decisions. (Tr. 763) Dr. Ippolito further opined that plaintiff had
moderate limitations in his ability to appropriately deal with stress, and he had moderate
to marked limitations in relating adequately with others. (Tr. 763) The ALJ gave this
opinion great weight because it was based on examination, program knowledge, and
consistent with the RFC. (Tr. 346)

On January 30, 2015, plaintiffs treating social worker Raymond Lorigo drafted a
letter stating that plaintiffs mental health issues would “severely impact his ability to
work.” (Tr. 292) He also stated that he doubted that plaintiff “would be able to return to
competitive employment.” (/d.) The ALJ gave this opinion little weight on the basis that
his opinion was inconsistent with the opinions of Dr. Ippolito, and was inconsistent with
his own treatment notes from September, 2017, which document that plaintiff had
“work[ed] through” his depression but could no longer perform “physical” work. (Tr. 346)
The ALJ further rejected the opinion because the issue of disability is reserved to the
Commissioner. (/d.)

On January 11, 2016, agency medical consultant D. Bruno, Psy.D., reviewed

plaintiff's. medical records and opined that he retained the capability to perform a range

11

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 12 of 21

of simple work that did not require significant contact with others. (Tr. 470, 473-74) The
ALJ afforded this opinion “some weight” as it was based on record review and consistent
with the opinions of Dr. Ippolito. (Tr. 346)

Contrary to plaintiff's assertion, the ALJ did not fail to properly account for Dr.
Miller's “vague and incomplete” hand, carrying, and reaching limitations. (Dkt. No. 15-1
at 13) Dr. Miller explicitly opined that plaintiffs hand and finger dexterity were in tact and
his grip strength was 5/5 bilaterally. (Tr. 768) She did not find a hand limitation. Further,
the ALJ did properly account for Dr. Miller's opinion that plaintiff had mild to moderate
limitations in “heavy” physical activities by limiting plaintiffs. RFC to light work with
additional postural limitations. (Tr. 340, 768)

Plaintiff also contends that although the ALJ gave Dr. Ippolito’s 2015 consultative
examination great weight, the ALJ improperly accounted for the “stress limitations and
additional social limitations” contained in that opinion. (Dkt. No. 15-1 at 16-17) A reading
of the ALJ’s decision belies this contention. The formulated RFC restricted plaintiff to
simple work, only incidental public and occasional co-worker and supervisory contact,
and no more than one change in workplace or general task per day. (Tr. 340) This is
consistent with, if not more restrictive than Dr. Ippolito’s findings, and is sufficient to
account for the plaintiffs stress and social limitations. See Herb v. Comm’r of Soc. Sec.,
366 F. Supp. 3d 441, 447 (W.D.N.Y. 2019) (“[E]ven without explicitly referencing a stress
limitation, an RFC. determination may adequately account for a claimant's stress-related
limitations. For example, an RFC limiting a plaintiff to occasional interaction with co-
workers and the public, and to the performance of simple, routine tasks, may account for

the plaintiffs stress-related limitations.”) (collecting cases); see also Annarino v. Comm'r

12
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 13 of 21

of Soc. Sec., No. 18-CV-130, 2019 WL 464604, at *3 (W.D.NLY. Sept. 24, 2019) (limitation
to simple and routine tasks adequately accounted for moderate limitations in stress).

Plaintiff also challenges the ALJ’s rejection of Mr. Lorigo’s statement that he
doubted plaintiff could “return to competitive employment.” (Tr. 292, 346) As an initial
matter, Mr. Lorigo was not an “acceptable medical source” at the time of the ALJ’s
decision, and the “treating physician” rules in 20 C.F.R. § 416.927(c){2) do not apply to
him. See 20 C.F.R. § 416.913(a) (2015).5 Because Mr. Lorigo was not a physician or
other acceptable medical source, the ALJ had broad discretion to discount his statements.
See Genier v. Astrue, 298 Fed. Appx. 105, 108-09 (2d Cir. 2008) (non-acceptable medical
sources “do not demand the same deference as those of a treating physician,” and an
ALJ is “free to discount the assessments [of such sources] accordingly in favor of the
objective findings of other medical doctors”). In addition, the ALJ was not required to
attribute Mr. Lorigo’s conclusory statement that plaintiff was unable to work any significant
weight. See 20 C.F.R. § 416:927(d)(1) (reserving for the Commissioner the responsibility
“for making the determination or decision about whether [a claimant] meet[s] the statutory
definition of disability”); Michels v. Astrue, 297 Fed. Appx. 74, 76 (2d Cir. Oct. 30, 2008)
(‘[a] doctor’s designation of a party as disabled begins the disability inquiry, it does not
end it.”); Snell v. Apfel, 177 F.3d 128, 133 (2d Cir. 1999) (“physician’s statement that the
claimant is disabled cannot itself be determinative’).

The ALJ's rejection of Mr. Lorigo’s opinion as inconsistent with his own treatment

notes from September, 2017, was also supported by substantial evidence. Those notes

 

® In January 2017, the agency amended 20 C.F.R. § 416.913. See Revisions to Rules Regarding the
Evaluation of Medical Evidence, 81 FR 62559 (Sept. 9, 2016); Revisions to Rules Regarding the Evaluation

of Medical Evidence, 82 FR 5844 (Jan. 1, 2017). The new regulations are not effective for claims filed
before March 27, 2017.

13

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 14 of 21

indicate that plaintiff was “basically stable,” and despite issues with depression had “been
able to work through it,” and that he reported limited motivation. (Tr. 856-57) Although
plaintiff avers that the ALJ could not have relied on Mr. Lorigo’s notes “because the ALJ
did not have Mr. Lorigo’s notes or obtain missing records,” see Dkt. No. 15-1 at 18, the
hearing exhibits contain the specific treatment note cited by the ALJ. To the extent plaintiff
alleges there is a gap in the record, it is unclear that any relevant records are missing
from the transcript.

The ALJ generally bears a burden for developing the record, even in
circumstances where a claimant is represented. See e.g., Fredrick v. Comm’r Soc. Sec.,
No, 16-C\V-898, 2018 WL 4178284, at *1 (W.D.N.Y. Aug 31, 2018). “By the same token,
‘an ALJ does. not have an affirmative duty fo expand the record ad infinitum. Instead, he
or she must only develop it when there are gaps in the record, or when the record serves
as an inadequate basis on which to render:a decision.” Wilson v. Berryhill, No. 16-CV-
0756, 2018 WL 6628987, at *4 (W.D.N.Y. Dec. 19,2018) (quoting Walker v. Astrue, No.
11-CV-766, 2012 WL 4473249, at *3 (W.D.N.Y. Sep. 26, 2012)).

On January 8, 2018, plaintiff's counsel notified the ALJ that he planned to seek
additional records from Mid Erie Counseling (Mr. Lorigo) and St. Joe’s Hospital. (Tr. 649)
At the February 5, 2018 hearing, counsel represented to the ALJ that the “only. . .
documentation” missing from the record were the “updated records: from St. Joseph's
Hospital.” (Tr. 358-59) Counsel acknowledged that records from Mid Erie Counseling
were contained in Exhibit 21-F, and did not assert that those records, as submitted, were
incomplete. The ALJ advised counsel that “anything that shows up before | make my

decision, I'll be happy to consider it.” (Tr. 358-59)

14

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 15 of 21

Later in the hearing, upon questioning about plaintiffs psychiatric conditions, the
ALJ referred to plaintiffs treatment note from Mr. Lorigo dated September 24, 2017. (Tr.
384) Counsel responded that “it looks like those records go to September of 2017...
we're in February of 2018 . . . we would need to get other notes from his continuing
evaluations.” (Tr. 384) The ALJ stated again that he would “give time to get that.” (/d.)
Although plaintiff identified the missing records as relating to the four-month period
immediately preceding the hearing date, he now contends that “most treatment notes
were missing from 2014-2017.” (Dkt. No. 19 at 5) Plaintiffs argument that the ALJ failed
to develop the record concerning Mr. Lorigo’s records is unclear and inconsistent, if not
disingenuous.

in any event, plaintiff's counsel failed to submit any records or request additional
time in the 23 days that elapsed between the hearing date and the ALJ’s decision. Nor
did he submit any additional medical evidence to the Appeals Council or to this Court. By
inquiring about what treatment documents might be missing from the record and providing
plaintiff's counsel the opportunity to obtain and submit subsequently acquired evidence.
the ALJ properly discharged his duty to develop the record. See Melton v. Colvin, No.
13-CV-6188, 2014 WL 1686827, at *8 (W.D.N.Y. Apr. 29, 2014) (“[T]he ALJ satisfied her
duty to develop the record by holding the record open after the hearing and subsequently
granting Plaintiffs request for an additional 7-day extension.”) (collecting cases); see also
Brown v. Colvin, No. 14-CV-1784, 2016 WL 2944151, at *3 (D. Conn. May 20, 2016)
(“The Court finds that, under these circumstances, the ALJ fulfilled her duty to develop
the record. While Plaintiff did testify to worsening of symptoms relating to his diabetes in

the year or so before the hearing, his testimony and statements from his attorney also

15

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 16 of 21

indicate (or at the very least strongly suggest) that updated records ... were forthcoming.
The ALJ left the record open to accept those records. When an. ALJ holds open the record,
and a claimant fails to provide additional evidence, the ALJ will be found to have fulfilled
her duty to develop the record.”).

Finally, plaintiffs argument that the ALJ improperly based the RFC on his own lay
opinion of the medical evidence is without merit. (Dkt. No. 15-1 at 13) Because the
medical opinions and other evidence of record offered differing descriptions of plaintiff's
functional limitations, it was the ALJ’s role to weigh and resolve. conflicts in the evidence.
See Veino, 312 F.3d at 588. While the ALJ’s RFC determination is a medical question,
there is no requirement that an RFC finding correspond directly to a specific medical
opinion. See Trepanier v. Comm’r of Soc. Sec. Admin., 752 Fed. Appx. 75, at 79 (2d Cir.
Nov. 13, 2018) (the ALJ’s RFC determination need not perfectly correspond with any of
the opinions of medical sources cited in his decision); Matta, 508 Fed. Appx. at 56 (ALJ’s
conclusion need not “perfectly correspond with any of the opinions of medical sources
cited in his decision"). The pertinent regulations require the ALJ to assess an RFC based
on ail relevant medical and other evidence, including any lay statements or information
about what plaintiff could do. See 20 C.F.R. §§ 416.945(a)(3), 41 6.946(c), Here, the ALJ
thoroughly analyzed plaintiff's testimony, the objective medical findings, and the opinion
evidence in formulating plaintiffs RFC. Thus, the Court finds that ALJ did not rely on his
own lay opinion, but rather, properly weighed the evidence as a whole in making his RFC
determination.

It is also worth noting that the ALJ did in fact rely heavily on the opinions of Drs.

Miller and Ippolito in determining the RFC, which he was entitled to do. See Mongeur v.

16
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 17 of 21

Heckler, 722 F.2d 1033, 1039 (2d Cir. 1983) (holding that the report of a consultative
physician can constitute substantial evidence to support an ALJ's finding that the claimant
is not disabled); Petrie v. Astrue, 412 Fed. Appx. 401, 405-06 (2d Cir. 2011) (ALJ properly
concluded that the two consultative psychologists’ opinions, finding that plaintiff was able
to perform unskilled work, were entitled to controlling weight because they were well
supported and consistent with the record; and moreover, the opinions constituted
substantial evidence in support of the ALU’s RFC). |

Indeed, the bulk of plaintiff's lengthy and discursive arguments simply disagree
with the ALJ’s evaluation of the evidence. The Court reiterates that the substantial
evidence standard is so deferential that there could be “two contrary rulings on the same
record [and both] may be affirmed as supported by substantial evidence.” Cage v. Comm’r
of Soc. Sec., 692 F.3d 118, 127 (2d Cir. 2012) (citation omitted). “[O]nce an ALJ finds
facts, [the Court] can reject those facts only if a reasonable factfinder would have to
conclude otherwise.” Brault v. Soc. Sec. Admin. Comm’r, 683 F.3d 443, 448 (2d Cir. 2012)
(emphasis in original; internal quotation omitted). As long as substantial record evidence
supports the ALJ’s determination of the facts, the Court must defer to the ALJ's decision.
See Vilardi v. Astrue, 447 Fed. Appx. 271, 272 (2d Cir. Jan. 10, 2012) (summary order);
Rouse v. Colvin, No. 14-CV-817, 2015 WL 7431403, at *6 (W.D.N.Y. Nov. 23, 2015)
(“[T]his Court must afford the Commissioner's determination considerable deference, and
may not substitute ‘its own judgment for that of the [Commissioner], even if it might
justifiably have reached a different result upon a de novo review.) (quoting Valente v..
Sec’y of Health and Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984). This Court will

not reweigh the evidence presented to the ALJ.

17
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 18 of 21

B. RFC Finding

Plaintiff appears to argue that the RFC of a limited range of light work was
unsupported by substantial evidence. (Dkt. No. 15-1 at 24-30) In a related argument,
plaintiff challenges the ALJ’s assessment of his credibility. (/d. at 28).

First, plaintiff contends that ALJ did not account for his. reported inability to have
contact with supervisors and coworkers and use a keyboard due to his left, non-dominant
hand limitations. (Dkt. No. 15-1 26, 28, 30) The ALJ did account for plaintiff's social
limitations by incorporating only incidental public and occasional co-worker and
supervisory contact. (Tr. 340) Moreover, Despite plaintiffs 1998 partial middle finger
amputation on his left hand, he testified that he was able to perform fine motor tasks like
tying his own shoes and buttoning his clothing. (Tr. 338) Plaintiffs physicians repeatedly
opined throughout the relevant period that plaintiff's muscle strength, motor function, and
coordination in his left arm and hand were normal, despite his 1998 finger injury. (Tr.
257, 280, 709, 726, 743, 755, 790, 802) Additionally, plaintiff was able to continue
working as a construction contractor, earning $28,214 the following year and $13,142 in
2003. (Tr. 125-26) He performed additional “under the table” home maintenance work
that is not reflected in his earnings records. (Tr. 380) As such, the ALJ found that
plaintiff's left partial finger amputation was nonsevere. (Tr. 338)

While it is true that an RFC “must account for limitations imposed by both severe
and nonsevere impairments,” Parker-Grose v. Astrue, 462 Fed. Appx. 16, 18 (2d Cir.
2012) (summary order) (citing 20 C.F.R. § 416.945(a)(2)), the Court finds no error in this
regard because the administrative decision demonstrates that the ALJ considered

plaintiff's partial left finger amputation in the RFC analysis, and ultimately determined that

18

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 19 of 21

it did not warrant any additional limitations. In formulating the RFC, the ALJ discussed
plaintiff's testimony and daily activities, as well as the consultative examinations of Drs.
Balderman and Miller with respect to his left hand injury. (Tr. 341, 342, 343, 345) The
Court finds that the ALJ considered plaintiffs nonsevere impairment in determining the
RFC and, as discussed above, that substantial evidence supports his conclusion that it
did not warrant any limitations. See Cromwell v. Comm’r of Soc. Sec., No. 18-CV-1194,
2020 WL 409989, at *2 (W.D.N.Y. Jan. 24, 2020) (“Accordingly, the Court finds that the
ALJ considered Plaintiffs mental impairments in determining his RFC and that substantial
evidence supporis his conclusion that they do not warrant any limitations.”); Goettel v.
Comm'r of Soc. Sec., No. 18-CV-1285, 2019 WL 6037169, at *4 (W.D.N.Y. Nov, 14, 2019)
( “the ALJ specifically considered the medical evidence pertaining to Plaintiff's mental
impairments at step four and determined no additional mental limitations were
warranted”); Crumedy v. Comm’r of Soc. Sec., No. 16-CV-1261, 2017 WL 4480184, at
*6, (N.D.N.Y. Oct. 6, 2017) (evidence suggested that plaintiffs impairment imposed no
more. than a minimal effect on his functioning and substantial evidence supported the
ALJ’s conclusion that there was no basis for including limitations regarding the nonsevere
impairment in the RFC).

Second, Plaintiff argues that the ALJ improperly considered his significant activities
of daily living during the relevant period. (Dkt. No. 15-1 at 28-30) 20 C.F.R.§ 416.929(c)
and SSR 16-3p explicitly authorize an ALJ to consider Plaintiff's daily activities. It is the
function of the ALJ, not the reviewing court, to assess the credibility of witnesses. See

Tankisi v. Comm’r of Soc. Sec., 521 Fed. Appx. 29, 35 (2d Cir. 2013).

19

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 20 of 21

The record indicates, and as discussed by the ALJ, that plaintiff lived alone and
performed daily activities that included cooking, household cleaning and chores,
maintaining his yard, washing laundry, going outside daily, using public transportation,
riding a bicycle, shopping for groceries and household items, caring for his cat, watching
television, reading, fishing, swimming, hiking, playing tennis, going to the park, traveling,
gardening, socializing with neighbors and friends, and performing personal care. (Tr.
339-40, 341, 345, see Tr. 142-46, 226-27, 376-78, 762-63) The ALJ considered plaintiff's
daily activities in the context of the record as a whole, and properly found them
inconsistent with plaintiffs allegations of a disabling impairment. See Sloan v. Colvin, 24
F.Supp.3d 315, 328-29 (W.D.N.Y. 2014) (remand not required where ALJ evaluated
plaintiff's credibility based on plaintiffs testimony, activities of daily living and conflicting
medical evidence); O'Dell v. Colvin, No. 16 Civ. 368, 2016 WL 6882861, at *21 (S.D.N-Y.
Nov. 22, 2016) (ALJ properly discounted the plaintiff's credibility based on plaintiff's daily
activities which included volunteering with the fite department); Alfen v. Astrue, No. 11-
CV-330, 2012 WL 951553, at *3 (N.D.N.Y. Mar. 20, 2012) (ALJ properly discounted the
plaintiff's credibility based on plaintiff's testimony that he had performed odd jobs during
the large gaps in his employment history).

In sum, the ALJ's decision is supported by substantial evidence and free of legal
error.

CONCLUSION

For the foregoing reasons, plaintiff's motion for judgment on the pleadings (Dkt.

No. 15) is denied and the Commissioner's motion for judgment on the pleadings (Dkt. No.

18) is granted.

20

 
Case 1:18-cv-01087-MJR Document 22 Filed 08/31/20 Page 21 of 21

The Clerk of Court shall take all steps necessary to close this case.
SO ORDERED.

Dated: August 31, 2020
Buffalo, New York

MICHAEL J. ROEMER
United States Magistrate Judge

21

 
